


EXHIBIT 10.2
BANK OF HAWAII CORPORATION
2014 STOCK AND INCENTIVE PLAN
RESTRICTED STOCK UNIT GRANT AGREEMENT (PERFORMANCE BASED)
(January 23, 2015)
This Restricted Stock Unit Grant Agreement ("Agreement") dated January 23, 2015
("Grant Date"), between Bank of Hawaii Corporation, a Delaware corporation
("Company"), with its registered office at 130 Merchant Street, Honolulu, Hawaii
96813, and the executive of the Company or subsidiary of the Company ("Grantee")
who as of the Grant Date is an Eligible Person under the Bank of Hawaii
Corporation 2014 Stock and Incentive Plan ("Plan") and who is specified in the
"Notice of 2015 Restricted Stock Unit Grant (Performance-Based)" ("Notice")
attached hereto.
1.    Grant of Restricted Units. Effective as of the Grant Date,
the Human Resources and Compensation Committee of the Company's Board of
Directors ("Committee") has granted to Grantee the number Restricted Stock Units
("Restricted Units") as specified in the Notice pursuant to the Plan. Forty
percent (40%) of the Restricted Units are hereby designated as "First Category
Units", forty percent (40%) as "Second Category Units", and twenty percent (20%)
as "Third Category Units".
2.    Restrictions During Period of Restriction. The given category of
Restricted Units shall be subject to forfeiture by Grantee as specified in the
Plan and this Agreement until the "Period of Restriction" terminates as to such
Restricted Units. The Restricted Units shall vest in Grantee upon termination of
the Period of Restriction (to the extent that the Restricted Units have not
previously been forfeited). For purposes of this Agreement, the term "Period of
Restriction" shall mean the period that commences on the Grant Date and
terminates on March 1, 2018, after the certification of achievement of service
and financial performance objectives as described in this Section 2 below (or
which Period of Restriction otherwise terminates as provided in this Section 2
below).
As described below, the Period of Restriction shall terminate based upon the
level of achievement of specified financial performance criteria, where the
First Category Units shall be conditioned upon "Return on Equity", the Second
Category Units shall be conditioned upon "Stock Price to Book Ratio", and the
Third Category Units shall be conditioned upon "Tier 1 Capital Ratio"
("Financial Performance Criteria"). In this regard, the Period of Restriction
shall terminate with respect to the "Applicable Vesting Percentage" of the First
Category Units, Second Category Units, and Third Category Units, as the case may
be, based upon the Company's achievement of the respective Financial Performance
Criteria in accordance with the following schedule:
Financial Performance Criteria--
Three Year Average Percentile
Applicable Vesting
Percentage
75th and Above (Maximum)
100%
62.5th - 74.9th
75%
50th - 62.49th
50%
Below 50th
0%



For purposes of this Agreement, the terms "Return on Equity", "Stock Price to
Book Ratio", and "Tier 1 Capital Ratio" (as defined by the Federal Reserve Bank)
shall mean such terms as determined at year end for the banks that comprise the
S&P Supercomposite Regional Bank Index. With respect to the given Financial
Performance Criteria, the "Three Year Average Percentile" shall mean the
Company's percentile level on the S&P Supercomposite Regional Bank Index for the
average of the numerical measures over the three years 2015, 2016, and 2017. The
Financial Performance Criteria shall be determined based on references to
measures and percentiles for the peer group




--------------------------------------------------------------------------------




banks that comprise the January 1, 2015, S&P Supercomposite Regional Bank Index
(with peer group banks determined by excluding banks with assets >$50B).
a.    Termination of Period of Restriction For First Category Units
The Period of Restriction shall terminate on March 1, 2018, with respect to the
amount equal to the Applicable Vesting Percentage multiplied by the
First Category Units, provided that: (i) the Committee shall have certified the
Three Year Average Percentile level for the Company's "Return on Equity" that
corresponds to such Applicable Vesting Percentage; and (ii) Grantee is an
Employee on March 1, 2018.
b.    Termination of Period of Restriction Second Category Units
The Period of Restriction shall terminate on March 1, 2018, with respect to the
amount equal to the Applicable Vesting Percentage multiplied by the
Second Category Units provided that: (i) the Committee shall have certified the
Three Year Average Percentile level for the Company's "Stock Price to Book
Ratio" that corresponds to such Applicable Vesting Percentage; and (ii) Grantee
is an Employee on March 1, 2018.
c.    Termination of Period of Restriction Third Category Units
The Period of Restriction shall terminate on March 1, 2018, with respect to the
amount equal to the Applicable Vesting Percentage multiplied by the
Third Category Units provided that: (i) the Committee shall have certified the
Three Year Average Percentile level for the Company's "Tier 1 Capital Ratio"
that corresponds to such Applicable Vesting Percentage; and (ii) Grantee is an
Employee on March 1, 2018.
d.    Termination of Period of Restriction Upon Certain Terminations of
Employment
In addition to the termination of the Period of Restriction based on the
achievement of the service and financial performance objectives as described in
Section 2.a-2.c above, the Period of Restriction shall terminate in connection
with certain terminations of Grantee’s employment with the Company and its
subsidiaries as described in this Section 2.d. Specifically, the Period of
Restriction for all of the Restricted Units shall terminate (to the extent that
the Period of Restriction has not previously terminated or the Restricted Units
have not previously been forfeited) upon the occurrence of any of the following:
(i) the death of Grantee; (ii) the Grantee ceasing to be an Employee due to
"disability" within the meaning of that term under Section 409A of the Internal
Revenue Code of 1986, as amended ("Code") and the regulations promulgated
thereunder; or (iii) upon or after the occurrence of a "Change in Control"
(within the meaning of Section 2.5 of the Bank of Hawaii Corporation
Change-in-Control Retention Plan, restatement effective December 17, 2009
("Change-in-Control Plan")) either (A) Grantee's employment with the Company and
its subsidiaries is terminated by the Company without "Cause" (within the
meaning of Section 2.4 of the Change-in-Control Plan) or (B) Grantee terminates
employment with the Company and its subsidiaries for "Good Reason" (within the
meaning of Section 2.16 of the Change-In-Control Plan).
e.    Special Rule for Other Terminations of Employment. In the event that
Grantee terminates employment during the Period of Restriction for a reason
other than those specified in Section 2.d above and other than a termination of
employment with "Cause", the Committee may, in its sole and complete discretion,
determine that the required service performance objective otherwise applicable
to the Restricted Units (i.e., continuation of employment through March 1, 2018)
shall not be imposed for purposes of determining the occurrence of the
termination of the Period of Restriction on March 1, 2018. In this case, Grantee
shall be entitled to the vesting of Restricted Units at the same time and manner
as may otherwise apply under this Agreement without regard to the satisfaction
of the service performance objective (i.e., vesting on termination of the Period
of Restriction as of March 1, 2018, following achievement of Financial
Criteria), except that as of the Grantee's date of such termination of
employment, each category of Restricted Units that continues to be subject to
vesting over the Period of Restriction shall be reduced to the amount equal to
such Restricted Units multiplied by a fraction, the numerator of which is the
number of completed calendar years of employment during the 2015-2017
performance period and the denominator of which is the total number




--------------------------------------------------------------------------------




of calendar years within the 2015‑2017 performance period (i.e., Restricted
Units subject to vesting shall be the prorated number of units based on
completed calendar years of employment within the 2015-2017 performance period
in proportion to the total calendar years within the 2015‑2017 performance
period). In this case, apart from the special rule described in this
Section 2.e, because Grantee fails to satisfy the otherwise applicable service
performance objective for the Restricted Units, the remaining portion of each
category of Restricted Units that is not subject to further vesting shall be
forfeited as of the date of Grantee's termination of employment in accordance
with Section 3 below (i.e., the portion that is not subject to continued vesting
under this Section 2.e shall be immediately forfeited as of the date of
termination of employment).
f.    Committee Determinations; Section 162(m). The Committee shall certify
whether the Financial Performance Criteria for the First Category Units,
Second Category Units, and Third Category Units have been achieved on or prior
to March 1, 2018. In the event that the Committee does not certify the Financial
Performance Criteria by March 1, 2018, due to the timing of available
information or other administrative delay, the Committee shall make its
certification as soon as possible thereafter and, to the extent that the
satisfaction of the Financial Performance Criteria is certified, the Restricted
Units subject to vesting shall vest at the time of the making of the
certification (i.e., the Period of Restriction shall be terminated as of the
time of the certification). However, in this case, the service performance
objective (i.e., employment as of March 1, 2018) shall be treated as satisfied
if Grantee is an Employee on March 1, 2018. This Agreement shall be interpreted
and administered in a manner consistent with the intent that the Restricted
Units granted hereunder comply with the requirements of the performance-based
compensation exception under Code Section 162(m).
3.    Forfeiture of Unvested Restricted Units. Restricted Units as to which the
Period of Restriction has not terminated shall be forfeited upon the first to
occur of: (a) Grantee's ceasing to be an Employee for any reason, whether
voluntary or involuntary (other than for a termination of employment described
in Section 2.d or a termination of employment to the extent described in Section
2.e), and (b) March 1, 2018. However, as described in Section 2 above with
respect to the termination of the Period of Restriction on March 1, 2018, the
Applicable Vesting Percentage of the given category of Restricted Units shall
not be forfeited as of March 1, 2018, to the extent that: (a) with respect to
such Applicable Vesting Percentage of such category of Restricted Units, the
Committee has, on or prior to March 1, 2018, certified that the corresponding
Three Year Average Percentile level for such Applicable Vesting Percentage has
been achieved; and (b) the Grantee is an Employee on March 1, 2018 (or such
service performance objective is not applicable to the extent described in
Section 2.e). In the event of a delay of the termination of the Period of
Restriction due to the Committee’s certification of the Financial Performance
Criteria after March 1, 2018 (as described in the above Section 2.f), then: (A)
the Restricted Units shall not be forfeited under 3(a) above if Grantee is an
Employee on March 1, 2018; and (B) the certification date shall apply in lieu of
March 1, 2018, as specified in 3(b) above. Grantee's employment shall not be
treated as terminated in the case of a transfer of employment within the Company
and its subsidiaries or in the case of sick leave and other approved leaves
of absence. Forfeiture of Restricted Units means that this Agreement and the
Restricted Units shall immediately terminate and become null and void and all
right hereunder shall cease and no person shall be entitled to any payment with
respect to the Restricted Units.
4.    Payment for Restricted Units. To the extent that the Period of Restriction
terminates with respect to all or a portion of the Restricted Units as
determined by the Committee, the Company shall make a cash payment to Grantee in
the amount equivalent to the "Fair Market Value" of the affected Restricted
Units, which payment shall be made as soon as reasonably practicable following
the termination of the Period of Restriction and no later than 2 1/2 months
following the end of the calendar year in which the termination occurs. The
amount of the cash payment shall be determined on the basis of the “Fair Market
Value” of Company common stock as of the date of the termination of the Period
of Restriction, where each Restricted Unit shall be equivalent in value to one
share of Company common stock. In accordance with Section 1.15 of the Plan,
“Fair Market Value” of one Restricted Unit shall mean the closing sales price of
one share of Company common stock on the New York Stock Exchange on the
applicable date. Grantee shall not be entitled to interest on the cash payment
for the period between the date of the termination of the Period of Restriction
and the date of actual payment.
5.    Nonassignability. The Restricted Units may not be assigned or transferred
by Grantee. Further, the Restricted Units are not subject to attachment,
execution, or other similar process. In the event of any attempt by




--------------------------------------------------------------------------------




Grantee to alienate, assign, pledge, hypothecate, or otherwise dispose of the
Stock Units, or the levy of any attachment, execution, or other similar process
of the Restricted Units, the Committee may terminate the Restricted Units by
notice to the Grantee without regard to consent by Grantee.
6.    Tax Withholding. The Company shall have the right to withhold from the
payment relating to Restricted Units any taxes required to be withheld because
of such payment.
7.    Units Adjustments. The number and kind of Restricted Units or other
property subject to this Agreement shall be subject to adjustment in accordance
with Section 13 of the Plan.
8.    Rights as Shareholder. Neither Grantee nor any other person shall be, or
have any of the rights and privileges of, a stockholder of the Company with
respect to the Restricted Units and, accordingly, the Restricted Units carry
neither voting rights nor rights to actual cash dividends. Grantee shall not be
entitled to the payment of actual or hypothetical dividends or earnings on the
Restricted Units during or after the Period of Restriction. The Restricted Units
are bookkeeping entries that represent the Company’s unfunded and unsecured
contractual obligation to make payments upon the satisfaction of applicable
conditions. With respect to the Restricted Units, Grantee has no rights other
than the rights of a general creditor of the Company.
9.    Employment Rights. Neither the Plan nor the granting of the Restricted
Units shall be a contract of employment of Grantee by the Company or any of its
subsidiaries. Grantee may be discharged from employment at any time by the
employing Company or subsidiary, subject to any employment contract that may
otherwise apply to Grantee.
10.    Amendment. This Agreement may be amended by the Committee at any time
based on its determination that the amendment is necessary or advisable in light
of any addition to, or change in, the Code or regulations issued thereunder or
any federal or state securities law or other law or regulation, or the Plan, or
based on any discretionary authority of the Committee under the Plan. Unless
necessary or advisable due to a change in law, any amendment to this Agreement
which has a material adverse effect on the interest of Grantee under this
Agreement shall be adopted only with the consent of Grantee.
11.    Section 409A Compliance. The Restricted Units are subject to a
"substantial risk of forfeiture" until the termination of the Period of
Restriction, at which time the payment for the Restricted Units shall be made to
Grantee as soon as reasonably practicable and no later than 2 1/2 months
following the end of the calendar year in which the Period of Restriction
terminates. Accordingly, the Restricted Units are subject to the "short term
deferral" exception under Code Section 409A. This Grant is intended to meet the
requirements of Code Section 409A and shall interpreted in the manner consistent
with compliance with Code Section 409A and guidance issued by the Internal
Revenue Service.
12.    Notices. Any notice or other communication made in connection with this
Agreement shall be deemed duly given when delivered in person or mailed by
certified or registered mail, return receipt requested, to Grantee at Grantee's
address shown on Company records or such other address designated by Grantee by
similar notice, or to the Company at its then principal office, to the attention
of the Corporate Secretary of the Company. Furthermore, such notice or other
communication shall be deemed duly given when transmitted electronically to
Grantee at Grantee's electronic mail address shown on the Company records or, to
the extent that Grantee is an active employee, through the Company's intranet.
13.    Plan Governs. The Restricted Units evidenced by this Agreement are
subject to the terms and conditions of the Plan and of this Agreement. In case
of conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall control. Capitalized terms used in
this Agreement and not defined herein shall have the meaning assigned in the
Plan unless the context indicates otherwise.
14.    Miscellaneous. This Agreement shall bind and benefit Grantee, the heirs,
distributees and personal representative of Grantee, and the Company and its
successors and assigns. This Agreement may be signed




--------------------------------------------------------------------------------




in counterparts, each of which shall be deemed an original, and said
counterparts shall together constitute one and the same instrument. Capitalized
terms not herein defined shall have the meanings prescribed to them under
the Plan.
BY ACCEPTING THE RESTRICTED UNITS GRANTED UNDER THIS RESTRICTED STOCK UNIT GRANT
AGREEMENT, GRANTEE AGREES TO ALL THE TERMS AND CONDITIONS DESCRIBED IN THIS
AGREEMENT AND IN THE PLAN.
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on its
behalf by the undersigned, thereunto duly authorized, effective as of the Date
of Grant.


 
BANK OF HAWAII CORPORATION
 
 
 
By
MARK A. ROSSI
 
 
Its Vice Chairman
 
 
 
 
 
"Company"
 
 
 
 
 
 
 
 
Agreed and Accepted:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
"Grantee"



